Citation Nr: 0300897	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a psychiatric 
disorder (exclusive of PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The case has since 
been transferred to the Montgomery, Alabama VARO.  The 
Board remanded this case back to the RO for further 
development in March 2000, and the case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not have a diagnosis of PTSD 
predicated on either a verified stressor or combat with 
the enemy during service.

3.  The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder was denied in an 
unappealed October 1976 rating decision.

4.  Evidence submitted since the October 1976 rating 
decision is new and bears directly and substantially on 
the question of whether the veteran incurred a psychiatric 
disorder (exclusive of PTSD) as a result of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2002).

2.  New and material evidence has been submitted since the 
final October 1976 rating decision, and the veteran's 
claim for service connection for a psychiatric disorder 
(exclusive of PTSD) is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7104, 7105 (2002); 38 C.F.R. §§ 3.159, 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD

Initially, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing 
his claimed PTSD.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in the 
June 1998 Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002).  In this issuance, the RO 
notified the veteran that he would have to submit evidence 
of current PTSD based upon either a verified in-service 
stressor or combat with the enemy during service.  The RO 
also cited to the provisions of 38 C.F.R. § 3.159 (2001), 
indicating that the VA would obtain all identifiable 
medical records (providing that the veteran provided 
signed releases, as necessary) and that, if such efforts 
proved unsuccessful, the VA would inform the veteran that 
it was his ultimate responsibility to furnish such 
evidence. See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of 
which portion of that evidence (if any) was to be provided 
by the veteran and which portion the VA would attempt to 
obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2002), the 
Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment 
of the new provisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must 
demonstrate that a disease or injury resulting in a 
current disability was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  However, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifested in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the 
veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related 
to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  Where, however, the 
VA determines that the veteran did not engage in combat 
with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, the veteran's 
lay statements, by themselves, will not be enough to 
establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2002); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This diagnosis 
is clearly indicated in the reports of his April 1997 and 
June 2002 VA PTSD examinations, during which he reported 
multiple stressful experiences in service.  There is no 
competent medical evidence of record to suggest that the 
diagnosis of PTSD is presently not appropriate.

Nevertheless, the veteran's diagnosis of PTSD must be 
based upon either participation in combat with the enemy 
or a verified in-service stressor for service connection 
to be warranted, as noted above.  Again, a favorable 
medical opinion is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with 
the enemy during service or experienced a verified in-
service stressor upon which the diagnosis of PTSD is 
predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he 
was awarded the National Defense Service Medal and had 
overseas service in Germany.  There is no indication of 
receipt of such combat-related citations as the Purple 
Heart Medal or the Combat Infantryman Badge.  Also, the 
veteran's primary occupational specialty was working as a 
fire control operator.  Moreover, his service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  In short, there 
is no evidence of record to suggest the veteran's 
participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, in his March 1997 claim, the veteran described 
seeing a man being run over by a tank in 1973.  In a June 
1997 statement, he reported being falsely accused of both 
armed robbery and possession of heroin.  He stated that, 
as a result, he was placed under house arrest and barely 
ate, could not sleep, had nightmares, and contemplated 
suicide.  Also, during his August 1997 VA PTSD 
examination, he described viewing an armed robbery, 
witnessing drug usage, learning of the deaths of three 
soldiers who crashed in a helicopter that he was 
originally supposed to board, and being threatened by 
another soldier at gunpoint during service. 

In an April 1997 letter, the RO informed the veteran that 
he would have to submit information as to dates, places, 
units of assignments, medals, citations, and names 
associated with his claimed stressors.  Also, in the 
September 1998 Statement of the Case, the RO noted that 
the veteran had accepted a Chapter 10 discharge (later 
upgraded) in lieu of trial by court martial on account of 
(documented) possession of heroin and that his other 
stressors, as described, were essentially unverifiable by 
the service department and not related to combat.  To 
date, however, the veteran has not provided the type of 
additional specific information that could be verified by 
the service department.  The Board is therefore compelled 
to conclude that there is no evidence of a verified 
stressor upon which the diagnosis of PTSD can be 
attributed.

In summary, the Board finds that the evidence of record 
shows that the veteran has been diagnosed with PTSD.  
However, the record does not reflect participation in 
combat with the enemy during service, and there is no 
evidence showing that the veteran's current diagnosis of 
PTSD is based upon a verified stressor from service.  As 
such, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to service 
connection for PTSD.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

II.  Whether new and material evidence has been submitted 
to reopen a claim 
for service connection for a psychiatric disorder 
(exclusive of PTSD)

Initially, the Board again notes that the veteran has not, 
to date, been notified of the newly enacted provisions of 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002), concerning 
the VA's duty to notify a claimant of the evidence 
necessary to substantiate his claim.  However, this should 
not prejudice the veteran in regard to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (exclusive of PTSD), given the Board's partial 
disposition of this claim and the further evidentiary 
development to be accomplished, described in greater 
detail below.  See Bernard v. Brown, 4 Vet. App. at 394. 

Generally, a final decision issued by an RO or by the 
Board may not thereafter be reopened and allowed, and a 
claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 2002); see also 38 C.F.R. §§ 20.302, 20.1103 (2002).  
The exception to this rule is 38 U.S.C.A. § 5108 (West 
1991), which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2002); see generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In this case, the RO denied service connection for a 
nervous condition in an October 1976 rating decision.  In 
explaining this denial, the RO noted that the veteran had 
been treated for "nervousness" during service, but there 
was no current evidence of a nervous condition.  The 
veteran was informed of this decision in the same month, 
and, in January 1977, he submitted a Notice of 
Disagreement and was furnished with a Statement of the 
Case.  In March 1977, he notified the RO that he was "in 
need of more time under my appeal for compensation . . . 
[p]lease advise me how much time I have left."  In March 
1977, the RO informed the veteran that a 60 day extension 
was being granted, but the veteran did not contact the RO 
about this matter again until May 1978, more than eighteen 
months following notification of the RO's denial.

As such, the Board finds that the veteran did not perfect 
his appeal of the October 1976 rating decision denying 
entitlement to service connection for a nervous condition.  
See 38 C.F.R. § 20.302 (2002).  Therefore, the October 
1976 rating decision, the last decision in which this 
claim was denied on any basis, is final under 38 U.S.C.A. 
§ 7105(c) (West 1991).  As such, the evidence that must be 
considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the October 1976 decision.

At the time of the October 1976 rating decision, the 
veteran had not been treated for psychiatric 
symptomatology following his discharge from service.  
Subsequently received VA and private medical records, 
however, reflect psychiatric treatment for generalized 
anxiety disorder beginning in December 1995.  
Significantly, a private medical record dated in June 1996 
indicates that the veteran had problems with anxiety and 
that "[h]e has had problems similar to this in the 
military and it is possible that this could be a 
continuation of that."

The Board has assessed this evidence and finds that it 
bears directly and substantially on the question of 
whether the veteran has a current psychiatric disorder 
that is etiologically related to his active service.  
Accordingly, this evidence is "new" and "material," as 
defined under 38 C.F.R. § 3.156(a) (2002), and the 
veteran's claim for service connection for a psychiatric 
disorder (exclusive of PTSD) is reopened.  

In reopening the veteran's claim, the Board has granted 
his claim in part.  The de novo claim for service 
connection for a psychiatric disorder (exclusive of PTSD) 
will be addressed in a separate and forthcoming decision 
following the development of additional evidence by the 
Board under the provisions of 38 C.F.R. § 3.159 (2002). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder 
(exclusive of PTSD), and the claim is reopened; to that 
extent, the appeal is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

